Citation Nr: 1452969	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disorder.

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the Veteran's electronic claims file.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal except as to the April 2013 hearing transcript.


FINDINGS OF FACT

1.  A chronic disability of neither the right nor left shoulder is shown in service; the current findings for strain are not etiologically related to service or any incident of service.

2.  A chronic disability of neither the right nor left knee is shown in service, and arthritis is not shown within the initial post separation year; the current findings for patellofemoral syndrome and degenerative joint disease are not etiologically related to service or any incident of service.
3.  A chronic low back disability is not shown in service, and arthritis is not shown within the initial post separation year; the current findings for back disability to include degenerative disc disease are not etiologically related to service or any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.
As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a December 2011 letter, prior to the rating decision on appeal.

VA met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

It is noted that the VLJ fulfilled his duties under 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  In particular, the Veteran testified of recent treatment from Dr. David Clare at Nebraska Orthopaedic and Sports Medicine.  The VLJ inquired if the Veteran had attempted to obtain records of this treatment.  Following the hearing, the Veteran's representative obtained and submitted records from Dr. Clare with a waiver of AOJ consideration.  Moreover, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for disability of the shoulders, knees, and low back.  He filed an original VA application for compensation in December 2011 and provided sworn testimony in April 2013.  On his original claim, the Veteran reported onset of shoulder, knee, and back conditions in March 1971.  He remarked that his job in service included "very heavy lifting of electrical motors up and down several deck levels of ladders" and he believed that this caused his problems.  The Veteran testified similarly in April 2013.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral shoulder, bilateral knee, and low back disability.  A chronic disability of the shoulders, knees, and low back is not shown in service, and arthritis is not shown within the initial post separation year.  While the evidence establishes the existence of current disability involving the shoulders, knees, and low back, the more probative evidence reflects that the disabilities are not etiologically related to service to include any event/incident of service.

STRs reflect no complaints or abnormal pathology of the shoulders or low back.  Although STRs show that the Veteran sustained a patellar contusion following an automobile accident in June 1972, there were no subsequent complaints or abnormal findings recorded in the STRs.  But rather, report of separation examination dated in July 1972 reflects normal clinical evaluation of the lower extremities.  Also, clinical evaluation of the upper extremities and spine was normal, and the Veteran denied a history of knee, shoulder, and back problems on the history part of that examination.  The Veteran described himself at service separation as "having good health." 

Between service separation in 1972 and the Veteran's application for VA compensation 2011, private medical records dated in 1985 and 2002 document injury to the back in 1985 and again in 2002.  A workers compensation record dated in August 1985 reflects injury to the lower back while at work (putting wheat germ into a hopper).  A workers compensation record dated in March 2002 reflects that the Veteran twisted his lower back at work.  A treatment record dated in March 2002 reflects no history of prior back injury or symptoms.  The diagnoses were lumbar radiculopathy and lumbar strain.  An MRI dated in 2002 showed mid degenerative changes and disc bulge at L2, L3, and L4.

Private treatment records from Nebraska Orthopedic and Sports Medicine reflect that the Veteran presented in October 2003 for bilateral knee complaints.  By history, he was an avid weight-lifter and had problems since December 2002.  The impression was bilateral knee pain consistent with possible degenerative medial meniscus tears.  Imaging studies dated in 2003 confirmed some degenerative tears of the medial meniscus of both knees.  In 2005, the Veteran presented with complaints of left shoulder pain.  By history, there was left shoulder pain over past 6 months mostly noted with weight training activities.  He denied any one episode of injury.  The assessment was left shoulder pain, weightlifter's shoulder, and probable impingement syndrome.  In June 2011, the Veteran presented with right shoulder complaints since May 2011.  He reported that he was unable to perform certain lifts at gym secondary to pain symptoms.  The impression was right shoulder pain with subacromial impingement; x-ray showed well-maintained joint, and no fracture or dislocation.

Abnormal pathology of the shoulders, knees, and back is first documented many years after service and the more persuasive evidence of record does not show that it is etiologically related to service, to include the Veteran's history of lifting heavy motors in service.

The Board acknowledges the Veteran's sworn testimony and statements indicating his belief that his currently diagnosed disorders are attributable to service.  The Veteran argues that his problems are attributable to "heavy lifting of electrical motors up and down several deck levels."  See VA Form 21-526 dated in December 2011; April 2013 Hearing Transcript.  Significantly, when asked if he had hit his shoulders or had back pain as a result of the accident, the Veteran reported that he could not recall.  The Board accepts that the Veteran is competent to report injuries, symptoms, and treatment.  Layno, supra. Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

However, the Board assigns greater probative value to the VA medical opinions dated in February 2012 and June 2012, which reflect that the current shoulder, knee, and low back disorders "less likely as not" were incurred in or caused by lifting heavy motors up ladders in service and/or an automobile accident during service.  The Board finds that these medical opinions are more probative than the unsubstantiated medical opinion of the Veteran because they were prepared by skilled, neutral medical professionals after review of the claims file and examination of the Veteran with full consideration of the Veteran's theory of causation.  Specifically, the examiners obtained and considered the Veteran's history of moving up and down ladders, heavy lifting, and an automobile accident while riding in a Camaro that went off the road into a pile of dirt.  The VA opinion is also more probative because the examiners supported the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, there is no favorable medical opinion in the record to weigh against the negative VA medical opinions.  Although the Veteran submitted additional medical following his Board hearing, none of the recent evidentiary submissions link his claimed disabilities to service.

The weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claims are denied.


ORDER

Service connection for bilateral shoulder disorder is denied.

Service connection for bilateral knee disorder is denied.

Service connection for low back disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


